978 A.2d 913 (2009)
200 N.J. 216
In the Matter of Franklin G. SOTO, an Attorney at Law.
D-130 September Term 2008.
Supreme Court of New Jersey.
September 10, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-410, concluding that FRANKLIN G. SOTO of PATERSON, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.5(c) (failure to provide written fee agreement), and RPC 1.7(a) (conflict of interest), and good cause appearing;
It is ORDERED that FRANKLIN G. SOTO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.